Citation Nr: 1733879	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease for the purposes of entitlement to retroactive benefits pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S. (Nehmer). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1969 and from August 1970 to June 1972.  He died in February 1996.  The appellant is the Veteran's daughter.  She is an eligible claimant pursuant to 38 C.F.R. § 3.816(f)(1)(ii).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the purposes of entitlement to retroactive benefits pursuant to Nehmer.  Notice of this decision was mailed in April 2012.  

The Board notes that the same decision granted service connection for the cause of the Veteran's death and the appropriate benefits were considered effective as of the date of death.  Thus, no issue regarding this aspect of the Nehmer review is before the Board.


FINDINGS OF FACT

1.  The Veteran was a Vietnam Veteran based on his service in Vietnam during the Vietnam era from December 1970 to October 1971, and ischemic heart disease was diagnosed during his lifetime, which contributed to his death in February 1996. 

2.  The Veteran filed an original claim of service connection in November 1977, which was denied in March 1978 and May 1978, and the Veteran did not appeal the denial.   


CONCLUSION OF LAW

The criteria for the award of service connection for atherosclerotic heart disease for purposes of retroactive benefits under Nehmer are not met. 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.816 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case was reviewed sua sponte upon the RO's initiative pursuant to Nehmer.  

A. Applicable Law

Retroactive benefits may be paid under Nehmer if a Nehmer class member is entitled to disability compensation for a covered herbicide disease.  See 38 C.F.R. § 3.816. 

Nehmer class member means: (i) a Vietnam veteran who has a covered herbicide disease; or (ii) a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  38 C.F.R. § 3.816(c)(2). 

The covered herbicide diseases are listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.816(b)(2).  Effective August 31, 2010, ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e), Note 3; 75 Fed. Reg. 53202.

B. Discussion

In this case, after careful consideration, the Board finds that the appeal must be denied as a claim of service connection was not denied between September 25, 1985, and May 3, 1989, and a claim was not received by VA between May 3, 1989, August 31, 2010, the effective date of the regulation establishing a presumption of service connection for ischemic heart disease.

The basic facts of this case are not in dispute.  The Veteran's DD Form 214 shows that he served in Vietnam from December 1970 to October 1971.  Medical records from November 1977 show that he had a history of coronary artery disease and underwent a coronary artery by-pass graft.  He died in February 1996 from undetermined natural causes due to or as a consequence of extensive atherosclerotic vascular disease due to or a consequence of poorly controlled diabetes mellitus, cigarette abuse, and hypertension, psoriasis, congestive heart failure, and peptic ulcer disease.  

Thus, he was a Vietnam Veteran within the meaning of § 3.816(b)(1), and he was diagnosed with a covered disease under 38 C.F.R. § 3.309(e).  

It is also not in dispute that the Veteran filed a claim of service connection for a heart condition in November 1977.  The claim was denied in March 1978.  Thereafter, further private medical records were received (regarding an unrelated medical condition), and the RO issued a second decision in May 1978 again denying the claim.  The Veteran did not appeal either determination.  It is not in dispute that the Veteran filed no further claims during his lifetime.  

In light of these undisputed facts, the claim must be denied as a claim of service connection was not denied between September 25, 1985, and May 3, 1989, and a claim was not received by VA between May 3, 1989, and August 31, 2010.  

In a January 2016 brief, the appellant's representative argued that the Veteran was treated for his heart condition at VA, and those dates of treatment should be accepted as a claim pursuant to 38 C.F.R. § 3.157.

Prior to March 24, 2015, pursuant to 38 C.F.R. § 3.157(b), once a claim for compensation was allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital would be accepted as an informal claim for increased benefits.  Pacheco v. Gibson, 27 Vet. App. 21, 29-30 (2014) (en banc) (deferring to the Secretary's "reasonable interpretation" of § 3.157(b)).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. §  3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).  

Here, a claim of service connection for ischemic heart disease was never allowed during the Veteran's lifetime.  Thus, the VA medical records cannot qualify as a claim of service connection for the condition under § 3.157(b).  See Pacheco, 27 Vet. App. at 29-30.  

For these reasons, even after considering the benefit-of-the-doubt doctrine, retroactive benefits under Nehmer may not be awarded.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The appeal must be denied.


ORDER

Service connection for atherosclerotic heart disease for the purpose of retroactive benefits under Nehmer is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


